Exhibit 10.1































LEASE AGREEMENT




LANDLORD: BIG STICK ENTERPRISES, A

 UTAH LIMITED LIABILITY

 COMPANY




TENANT:      FOREVER GREEN INTERNATIONAL, LLC, A

UTAH LIMITED LIABILITY COMPANY
















































































i







--------------------------------------------------------------------------------

LEASE SUMMARY

LINDON CORPORATE CENTER

1. Landlord: Big Stick Enterprises LLC, a Utah limited liability company




2. Tenant: Forever Green International, LLC, a Utah limited liability company




3. Building: The commercial building located at 644 North 2000 West, Lindon,
Utah

    County, Utah.




4. Leased Premises: The entire Building as shown on the attached Exhibit A,
comprising

    27,250 square feet of leased space.




5. Parking: Approximately 168 parking spaces located in the permitted parking
areas for the

    Building.




6. Term: Five (5) -year term with one (1), five (5) -year option to renew.




7. Commencement Date: March 1, 2014.




8. Basic Monthly Rent: See Rent Schedule in Exhibit B




9. Escalations: Three percent (3%) increase per year beginning upon the second
anniversary

    of the Commencement Date, subject to Section 3.2.




10. Landlord’s address for notice:

Big Stick Enterprises

Attention: Jacob Bryant

45 East 200 North

Alpine, Utah 84004

      or at such other place as Landlord may hereafter designate in writing.




11. Tenant’s address for notice:

Forever Green International

Attn: Ron Williams

________________________

________________________

12. Broker(s): Tenant’s Broker: Sovereign Properties, LC (Trevor Sharp)

Landlord’s Broker: Sovereign Properties LC (Trevor Sharp)























ii







--------------------------------------------------------------------------------

TABLE OF CONTENTS

DESCRIPTION

PAGE




LEASE SUMMARY

  ii




I. LEASED PREMISES

  1

1.1 Description of Leased Premises

  1

1.2 Changes to Building

  1




II. TERM

  2

2.1 Length of Term

  2

2.2 Option to Extend

  2




III. BASIC RENTAL PAYMENTS

  2

3.1 Basic Monthly Rent

  2

3.2 Basic Monthly Rent Adjustment upon Commencement of Renewal Term

  2

3.3 Additional Monetary Obligations

  3




IV. ADDITIONAL RENT

  3

4.1 Definitions

  3

4.2 Payment of Additional Rent

  5

4.3 Report of Common Area Expenses and Statement of Estimated Costs

  5

4.4 Resolution of Disagreement

  6

4.5 Limitations

  6




V. SECURITY DEPOSIT

  7

5.1 Deposit

  7

5.2 Application of Security Deposit

  7




VI. USE

  7

6.1 Use of Leased Premises

  7

6.2 Prohibition of Certain Activities or Uses

  7

6.3 Affirmative Obligations with Respect to Use

  8

6.4 Suitability

  8

6.5 Taxes

  8




VII. UTILITIES AND SERVICE

  9

7.1 Obligation of Tenant

  9

7.2 Additional Tenants Obligations

  9

7.3 Additional Limitations

  9

7.4 Limitation on Landlord’s Liability

10




VIII. MAINTENANCE AND REPAIRS; ALTERATIONS; ACCESS

10

8.1 Maintenance and Repairs by Landlord

10











iii







--------------------------------------------------------------------------------




DESCRIPTION

PAGE




8.2 Maintenance and Repairs by Tenant

10

8.3 Alterations

11

8.4 Landlord’s Access to Leased Premises

11




IX. ASSIGNMENT

12

9.1 Definitions

12

9.2 Transfers, Subleases and Pledges Prohibited

12

9.3 Consent of Landlord Required

13

9.4 Landlord’s Right in Event of Assignment or Sublease

14




X. INDEMNITY AND HAZARDOUS MATERIALS

14

10.1 Tenant’s Indemnity

14

10.2 Notice

15

10.3 Environmental Indemnification

15

10.4 Definition of Hazardous Materials

15

10.5 Use of Hazardous Materials

16

10.6 Release of Hazardous Materials

16

10.7 Release of Landlord

16

XI. INSURANCE

17

11.1 Insurance on Tenant’s Personal Property and Fixtures

17

11.2 Property Coverage

17

11.3 Liability Insurance

17

11.4 Waiver of Subrogation

17

11.5 Lender

18




XII. DESTRUCTION

18




XIII. CONDEMNATION

18

13.1 Total Condemnation

18

13.2 Partial Condemnation

18

13.3 Landlord’s Option to Terminate

19

13.4 Award

19

13.5 Definition of Condemnation Proceeding

19




XIV. LANDLORD’S RIGHTS TO CURE

19

14.1 General Right

19

14.2 Mechanic's
Liens                                                                                                 
20

 




XV. FINANCING; SUBORDINATION

20

15.1
Subordination                                                                                                   
   20

 

15.2 Amendment

20

15.3 Attornment

20

15.4 Financial Information

21





iv







--------------------------------------------------------------------------------




DESCRIPTION

PAGE




XVI. EVENTS OF DEFAULT; REMEDIES OF LANDLORD

21

16.1 Default by Tenant

21

16.2 Remedies

21

16.3 Past Due Sums

21




XVII. PROVISIONS APPLICABLE AT TERMINATION OF LEASE

22

17.1 Surrender of Leased Premises

22

17.2 Holding Over

22




XVIII. ATTORNEYS’ FEES

22




XIX. ESTOPPEL CERTIFICATE

23

19.1 Estoppel Certificate

23

19.2 Effect of Failure to Provide Estoppel Certificate

23




XX. COMMON AREAS

23

20.1 Definition of Common Areas

23

20.2 License to Use Common Areas

23

20.3 Parking

23




XXI. SIGNS, AWNINGS, AND CANOPIES

24




XXII. MISCELLANEOUS PROVISIONS

24

22.1 No Partnership

24

22.2 Force Majeure

24

22.3 No Waiver

25

22.4 Notice

25

22.5 Captions; Attachments; Defined Terms

25

22.6 Recording

25

22.7 Partial Invalidity

25

22.8 Broker’s Commissions

25

22.9 Tenant Defined; Use of Pronouns

25

22.10 Provisions Binding, Etc.

26

22.11 Entire Agreement, Etc.

26

22.12 Governing Law

26

22.13 Recourse by Tenant

27

22.14 Rules and Regulations

27

22.15 Tenant’s Representations and Warranties

27

22.16 No Construction Against Preparer

27

22.17 Number and Gender

27

22.18 Counterparts

28

22.19 Waiver of Trial by Jury

28

22.20 Merger

28





v







--------------------------------------------------------------------------------




DESCRIPTION

PAGE




SIGNATURES

31




EXHIBITS:




EXHIBIT A

Arial Picture of Leased Premise

EXHIBIT B

Rent Schedule

EXHIBIT C

Rules and Regulations




































































































vi







--------------------------------------------------------------------------------

LEASE AGREEMENT




LINDON CORPORATE CENTER




THIS LEASE AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Lease”) is made and entered into as of this 1ST day of
March 2014, by and between Big Stick Enterprises LLC, a Utah limited liability
company (the “Landlord”), and ForeverGreen International, LLC, a Utah limited
liability company (the “Tenant”).




For and in consideration of the rental to be paid and of the covenants and
agreements set forth below to be kept and performed by Tenant, Landlord hereby
leases to Tenant, and Tenant hereby leases from Landlord, the Leased Premises
(as hereafter defined) and certain other areas, rights and privileges for the
term, at the rental and subject to and upon all of the terms, covenants and
agreements hereinafter set forth.




I. LEASED PREMISES

1.1

Description of Leased Premises. Landlord does hereby demise, lease and let unto
Tenant, and Tenant does hereby take and receive from Landlord the following:




(a)

That certain office space containing approximately 27,250 gross rentable square
feet (the “Leased Premises”) of the building (the “Building”) located at 644
North 2000 West, Lindon, Utah, and the accompanying real property (the
“Property”). The Leased Premises is shown on the attached Exhibit

A.




(b)

An exclusive license to use the Common Areas (as defined in Section 20.1 below).




(c)

An exclusive license to use such rights-of-way, easements and similar rights
with respect to the Building and Property as may be reasonably necessary for
access to and egress from the Leased Premises.




(d)

An exclusive license to use those areas designated and suitable for vehicular
parking, including the exclusive right to the use of all the parking stalls.




1.2

Changes to Building. Landlord hereby reserves the right at any time and from
time to time to make reasonable changes, alterations or additions to the
Building or to the Property. Tenant shall not, in such event, claim or be
allowed any damages for injury, interference, eviction (constructive or actual)
or inconvenience occasioned thereby and shall not be entitled to terminate this
Lease or receive an abatement of any amounts payable under this Lease.











1







--------------------------------------------------------------------------------

II. TERM




2.1

Length of Term. The term of this Lease shall be for a period of five (5) years
(the “Initial Term”), beginning upon the date of this Lease (the “Commencement
Date”). Tenant acknowledges (as hereinafter defined) if the Commencement Date
occurs other than on the first day of a calendar month.




2.2

Option to Extend. Provided that Tenant is not in default of this Lease at the
time of exercise or upon the expiration of the Initial Term, Tenant is hereby
granted the right to renew this Lease one time for a period of five (5) years
commencing immediately upon the expiration of the Initial Term (“Renewal Term”)
(the Initial Term, together with any Renewal Term, is referred to herein as the
“Term”). To exercise the Renewal Term, Tenant shall be required to give to
Landlord written notice at least two hundred seventy (270) days prior to the
expiration of the Initial Term. The Renewal Term shall be on the same terms and
conditions, except that the Basic Monthly Rent shall be subject to adjustment as
set forth in Section 3.2, below, upon the commencement of the Renewal term. In
the event that Tenant does not timely exercise its right to the Renewal Term,
the Renewal Term shall be null and void, and this Lease shall terminate at the
end of the Initial Term.




III. BASIC RENTAL PAYMENTS




3.1

Basic Monthly Rent. Tenant agrees to pay to Landlord as Basic Monthly Rent (the
“Basic Monthly Rent”), and all other amounts due to Landlord, as specified by
this Lease, shall be paid via bank wire or ACH bank transfer from Tenant to
Landlord, without prior demand therefore and without any deduction or set off
whatsoever, the sum of $31,666.67 per month for months two through twelve,
inclusive, of the Term. Rent for any partial month shall be prorated based on a
30-day month. Each payment of Basic Monthly Rent shall be paid in advance on or
before the first day of each calendar month during the term of the Lease,
provided that if the Commencement Date is other than the first day of the month,
Tenant shall pay to Landlord, upon the execution of this Lease (and in addition
to all other amounts payable upon such execution to Landlord hereunder), Basic
Monthly Rent for the remainder of the month in which the Commencement Date
occurs and Basic Monthly Rent for the first full month of the Term. Commencing
on the second anniversary of the Commencement Date and on each anniversary of
the Commencement Date thereafter, Basic Monthly Rent shall escalate using a 3%
annually compounded rate, subject to the rent adjustment, if any, upon the
commencement of the Renewal Term (if Tenant exercises the Renewal Term option).
Simultaneous with the execution of this Lease, Tenant shall pay to Landlord the
first month’s rent in the amount of $17,365.59, in addition to the security
deposit. In the event that the Renewal Term is exercised by Tenant, Tenant shall
pay to Landlord, not later than one month prior to the expiration of the Initial
Term, an amount equal to the Basic Monthly Rent due for the last month of the
Renewal Term, as such amount is determined after the rent adjustment, if any,
effective upon the commencement of the Renewal Term pursuant to Section 3.2. The
rent schedule is shown on the attached Exhibit B.




3.2

 Basic Monthly Rent Adjustment upon Commencement of Renewal Term.  In the event
that Tenant exercises the Renewal Term, Basic Monthly Rent for the first year of
the Renewal Term shall be increased to the fair market rental value of the
Leased Premises as of the





2







--------------------------------------------------------------------------------

date that is six (6) months prior to the commencement of the Renewal Term, as
such fair market rental value is determined by Landlord in good faith. If market
conditions at the time of such determination indicate that the fair market
rental value of the Leased Premises does not exceed the Basic Monthly Rent that
would otherwise apply upon the commencement of the Renewal Term, as adjusted
pursuant to Section 3.1, but without adjustment pursuant to this Section, then
no adjustment under this Section 3.2 shall be made.  For the avoidance of doubt,
in no event shall any reduction be made in the amount of Basic Monthly Rent that
would otherwise apply in the absence of this Section 3.2.




3.3

Additional Monetary Obligations. Tenant shall also pay as rent (in addition to
the Basic Monthly Rent) all other sums of money as shall become due and payable
by Tenant to Landlord under this Lease. Landlord shall have the same remedies in
the case of a default in the payment of said other sums of money as are
available in the case of a default in the payment of one or more installments of
Basic Monthly Rent.




IV. ADDITIONAL RENT




4.1

Definitions. It is the intent of both parties that the Basic Monthly Rent herein
specified shall be absolutely net to Landlord throughout the term of this Lease,
and that all costs, expenses and obligations relating to the Building, the
Common Areas, the Property and/or the Leased Premises which may arise or become
due during the term shall be paid by Tenant in the manner hereafter provided.
For purposes of this Lease, the terms set forth below shall mean the following:

(a)

“Additional Rent” shall mean the sum of Tenant’s Proportionate Share of Common
Area Expenses (not paid directly by the Tenant), plus Tenant’s Direct Costs,
plus all other amounts due and payable by Tenant under this Lease.

(b)

 “Common Area Expenses” shall mean all actual costs and expenses incurred in
connection with the operation, management and maintenance of the Common Areas,
the Building, Property, and related improvements located thereon (the
“Improvements”). All Common Area Expenses shall be paid by Tenant directly to
the appropriate vendor/provider with the exception of real property taxes and
building insurance which will be paid by the Landlord. Tenant shall reimburse
Landlord monthly for such costs according to the Rent Schedule in Exhibit B.
Common Area Expenses includes, but is not limited to, all expenses incurred as a
result of compliance with any and all of its obligations under this Lease. In
explanation of the foregoing, and not in limitation thereof, Common Area
Expenses shall include:




(i)

all real and personal property taxes, impact fees, local improvement rates, and
other ad valorem assessments (whether general or special, known or unknown,
foreseen or unforeseen) and any tax or assessment levied or charged in lieu
thereof, whether assessed against Landlord and/or Tenant and whether collected
from Landlord and/or Tenant, including, without limitation, any privilege or
excise tax;




(ii)

the cost of all insurance maintained by Landlord on or with respect to the
Building, the Improvements, the Common Areas or the Property, including, without
limitation, casualty insurance, liability insurance, rental interruption,
workers compensation, any insurance





3







--------------------------------------------------------------------------------

required to be maintained by Landlord’s lender, and any deductible applicable to
any claims made by Landlord under such insurance;




(iii)

snow removal, trash removal, cost of services of independent contractors, cost
of compensation (including employment taxes and fringe benefits) of all persons
who perform regular and recurring duties connected with day-to-day operation,
maintenance, repair, and replacement of the Building, the Improvements, the
Common Areas or the Property, its equipment and the adjacent walk and landscaped
area (including, but not limited to janitorial, scavenger, gardening, security,
parking, elevator, painting, plumbing, electrical, mechanical, carpentry, window
washing, structural and roof repairs and reserves, signing and advertising), but
excluding persons performing services not uniformly available to or performed
for substantially all Building tenants;




(iv)

costs of all gas, water, sewer, electricity and other utilities used in the
maintenance, operation or use of the Building, the Improvements, the Property
and the Common Areas, cost of equipment or devices used to conserve or monitor
energy consumption, supplies, licenses, permits and inspection fees;




(v)

auditing, accounting and legal fees; and




(vi)

ground rent or other payments required to be made in connection with the
maintenance or operation of any easement or right of way or other instrument
through which Landlord claims title in the Property or to which Landlord’s title
in the Property is subject.




(c)

“Direct Costs” shall mean all actual costs and expenses incurred by Landlord in
connection with the operation, management, maintenance, replacement, and repair
of the Leased Premises, including but not limited to janitorial services,
maintenance, repairs, supplies, utilities, heating, ventilation, air
conditioning, and property management fees. Property management fees shall be
equal to a percentage of the sum of Tenant’s Basic Monthly Rent for the
applicable calendar year and Estimated Costs, including electricity charges if
separately metered, which percentage shall not exceed four percent (4%). In the
event any Direct Cost is a result of any service provided by Landlord to Tenant
which is not generally provided to other tenant’s within the Building, such
Direct Cost shall be proportionately allocated to Tenant and any other tenants
within the Building receiving such service, based on a pro rata portion
determined by rentable square feet. In the event Tenant is not obtaining any
utility service directly from a utility provider, Landlord may install, at
Tenant’s expense, sub-meters to measure Tenant’s actual use of such utilities.
If such sub-meters are installed, Tenant shall pay Landlord as a Direct Cost the
actual kilowatt hourly rate billed to Landlord by the public utility companies
for each respective period, including taxes. Additionally, in the event that
Tenant requires the use of ventilation/air conditioning before or after normal
business hours (7:00 a.m. to 6:00 p.m. Monday through Saturday), the costs and
expenses incurred in connection with such ventilation/air conditioning usage by
Tenant during such after hours use shall be equitably apportioned among Tenant
and all other tenants in the Building requiring such after hours ventilation/air
conditioning use.














4







--------------------------------------------------------------------------------



(d)

“Estimated Costs” shall mean Landlord’s estimate of Tenant’s Direct Costs and
Tenant’s Proportionate Share of Common Area Expenses for a particular calendar
year, excluding the costs of any utilities which are separately metered and paid
directly by Tenant.  The Estimated Costs for the calendar year in which the
Lease commences are $57,600.00.  If the Estimated Costs as of the date Tenant
takes occupancy are greater than Tenant’s Estimated Costs at the time this Lease
is executed, the Estimated Costs shall be increased to equal the Estimated Costs
as of the date of Tenant’s occupancy.




(e)

“Tenant’s Proportionate Share” shall mean the percentage derived from the
fraction, the numerator of which is the gross rentable square footage of the
Leased Premises (27,250), the denominator of which is the gross rentable square
footage of the Building (27,250); provided, however, if, but only if, at any
time or from time to time, less than eighty-five percent (85%) of the Building
is occupied by tenants who are paying rent during a calendar year or fiscal
year, the denominator, for purposes of calculating Tenant’s Proportionate Share,
shall be the square footage of the Building actually being leased by tenants who
are in occupancy and paying rent. In this Lease, Tenant’s pro-rata share
initially is 100%, subject to adjustment in accordance with the preceding
sentence.




4.2

 Payment of Additional Rent. Additional Rent shall be paid as follows:




a)

 Prior to the beginning of a calendar year, Landlord shall deliver to Tenant

statement showing the Estimated Costs for such calendar year. If Landlord fails
to deliver such statement prior to January 1 of the applicable year, until the
delivery of such statement, Tenant’s Estimated Costs shall be deemed to be the
same amount of the Estimated Costs for the prior year; provided, however, if
Landlord subsequently furnishes to Tenant a statement of such Estimated Costs,
to the extent such Estimated Costs are greater than or less than the Estimated
Costs paid on a year to date basis, Tenant shall either receive a credit or make
a payment, in the amount of such difference on the next date on which Tenant
makes a rental payment hereunder.




(b)

Concurrent with each monthly payment of Basic Monthly Rent due pursuant to
Section 3.1 above, Tenant shall pay to Landlord, without offset or deduction,
one-twelfth (l/12th) of the Estimated Costs, plus all other amount due and owing
by Tenant under this Lease which are not included as part of Estimated Costs
(e.g., late payment charges).




4.3

Report of Common Area Expenses and Statement of Estimated Costs.  Within one
hundred twenty (120) days after each calendar year occurring during the term of
this Lease, Landlord shall furnish Tenant with a written reconciliation
statement comparing the actual amount of Tenant’s Proportionate Share of Common
Area Expenses and Tenant’s Direct Costs payable during the previous calendar
year against the amounts actually paid by Tenant during the previous calendar
year pursuant to Section 4.2 above. If the annual reconciliation statement of
costs indicates that the Estimated Costs paid by Tenant for any year exceeded
the actual amounts of Tenant’s Direct Costs and Tenant’s Proportionate Share of
Common Area Expenses for the same year, Landlord, at its election, shall either
(i) promptly pay the amount of such excess to Tenant, or (ii) apply such excess
against the next installment of Basic Monthly Rental or Additional Rent due
hereunder. If the annual reconciliation statement of costs indicates that the
Estimated Costs paid by Tenant for any year is less than the actual amounts of
Tenant’s Direct





5







--------------------------------------------------------------------------------

Costs and Tenant’s Proportionate paid by Tenant during such year, Tenant shall
pay to Landlord any such deficiency within thirty (30) days of Tenant’s receipt
of such reconciliation statement.




4.4

Resolution of Disagreement. Every statement given by Landlord pursuant to
Section 4.3 shall be conclusive and binding upon Tenant unless within sixty (60)
days after the receipt of such statement Tenant shall notify Landlord that it
disputes the correctness thereof, specifying the particular respects in which
the statement is claimed to be incorrect. If such dispute shall not have been
settled by agreement, the parties hereto shall submit the dispute to arbitration
within ninety (90) days after Tenant’s receipt of such statement. Pending the
determination of such dispute by agreement or arbitration as aforesaid, Tenant
shall, within thirty (30) days after receipt of such statement, pay Additional
Rent in accordance with Landlord’s statement, and such payment shall be without
prejudice to Tenant’s position. If the dispute shall be determined in Tenant’s
favor, Landlord shall, within thirty (30) days of the resolution of such
dispute, pay Tenant the amount of Tenant’s overpayment of rents resulting from
compliance with Landlord’s statement. Landlord agrees to grant Tenant reasonable
access to Landlord’s books and records for the purpose of verifying operating
expenses incurred by Landlord.




4.5

Limitations. Nothing contained in this Article IV shall be construed at any time
so as to reduce the monthly installments of Basic Monthly Rent payable hereunder
below the amount set forth in Section 3.1 of this Lease.





6







--------------------------------------------------------------------------------




V. SECURITY DEPOSIT




5.1

 Deposit. Simultaneous with the execution of this Lease, Tenant shall pay to
Landlord the sum of $95,000.00 and on June 1, 2014, Tenant shall pay to Landlord
the sum of $31,666.68 for a total deposit of $126,666.68 as security for the
performance by Tenant of all of the terms, covenants, and conditions required to
be performed hereunder. If Tenant has performed all such terms, covenants, and
conditions of this Lease, such sum shall be returned to Tenant after the
expiration of the term of this Lease and delivery of possession of the Leased
Premises to Landlord. Prior to the time that Tenant is entitled to any return of
the security deposit, Landlord may intermingle such deposit with its own funds
and use such sum for such purposes as Landlord may determine. Tenant shall not
be entitled to any interest on the security deposit. The Deposit payments and
applicable due dates are shown on Exhibit B, Rent Schedule.




5.2

Application of Security Deposit. In the event of default by Tenant in respect to
any of its obligations under this Lease, including, but not limited to, the
payment of Basic Monthly Rent or Additional Rent, Landlord may use, apply, or
retain all or any part of the security deposit for the satisfaction of any
unpaid Basic Monthly Rent or Additional Rent.  Landlord may apply the security
deposit to any expenses incurred by reason of the default of Tenant, including
any damages or deficiency in the reletting of the Leased Premises, regardless of
whether the accrual of such damages or deficiency occurs before or after an
eviction or a portion of the security deposit is so used or applied. Tenant
shall, upon five (5) days written demand, deposit cash with Landlord in an
amount sufficient to restore the security deposit to its original amount.




VI. USE




6.1

Use of Leased Premises. The Leased Premises shall be used and occupied by Tenant
for general business and administrative purposes only and for no other purpose
whatsoever without the prior written consent of Landlord.




6.2

Prohibition of Certain Activities or Uses. Tenant shall not do or permit
anything to be done in or about, or bring or keep anything in the Leased
Premises or the Property which is prohibited by this Lease or will, in any way
or to any extent:




(a)

adversely affect any fire, liability, or other insurance policy carried with
respect to the Building, the Improvements, the Common Areas, the Property, or
any of the contents of the foregoing (except with Landlord’s express written
permission, which will not be unreasonably withheld, but which may be contingent
upon Tenant’s agreement to bear any additional costs, expenses or liability for
risk that may be involved);




(b)       obstruct, interfere with any right of, or injure or annoy any other
tenant or occupant of the Building, the Common Areas, the Improvements, or the
Property;








7







--------------------------------------------------------------------------------

(c)       conflict with or violate any law, statute, ordinance, rule, regulation
or requirement of any governmental unit, agency, or authority (whether existing
or enacted as promulgated in the future, known or unknown, foreseen or
unforeseen);




(d)       adversely overload the floors or otherwise damage the structural
soundness of the Leased Premises or Building, or any part thereof (except with
Landlord’s express written permission, which will not be unreasonably withheld,
but which may be contingent upon Tenant’s agreement to bear any additional
costs, expenses, or liability for risk that may be involved); or




(e)        take any action which causes a violation of any restrictive covenants
or any other instrument of record applying to the Property.




6.3

Affirmative Obligations with Respect to Use.




(a)

Tenant will (i) comply with all governmental laws, ordinances, regulations, And
requirements, now in force or which hereafter may be in force, of any lawful
governmental body or authorities having jurisdiction over the Leased Premises;
(ii) will keep the Leased Premises and every part thereof in a clean, neat, and
orderly condition, free of objectionable noise, odors, or nuisances; (iii) will
in all respects and at all times fully comply with all health and policy
regulations; and (iv) will not suffer, permit, or commit any waste.




(b)

At all times during the term hereof, Tenant shall, at Tenant’s sole cost and
expense, comply with all statutes, ordinances, laws, orders, rules, regulations,
and requirements of all applicable federal, state, county, municipal and other
agencies or authorities, now in effect or which may hereafter become effective,
which shall impose any duty upon Landlord or Tenant with respect to the use,
occupation or alterations of the Leased Premises (including, without limitation,
all applicable requirements of the Americans with Disabilities Act of 1990 and
all other applicable laws relating to persons with disabilities, and all rules
and regulations which may be promulgated thereunder from time to time and
whether relating to barrier removal, providing auxiliary aids and services or
otherwise) and upon request of Landlord shall deliver evidence thereof to
Landlord.




6.4

Suitability. Tenant acknowledges and agrees that the Leased Premises are
acceptable to Tenant in all respects and suitable for the conduct of Tenant’s
business. Neither Landlord nor any other person has made any representation or
warranty with respect to the Leased Premises or any other portion of the
Building, the Common Areas, or the Improvements, and no representation has been
made by Landlord or any of its agents or relied on by Tenant with respect to the
suitability of the Leased Premises or any other portion of the Building, the
Common Areas, or Improvements for the conduct of Tenant’s business.




6.5

Taxes. Tenant shall pay all taxes, assessments, charges, and fees which during
the term hereof may be imposed, assessed, or levied by any governmental or
public authority against or upon Tenant’s use of the Leased Premises or any
personal property or fixture kept or installed therein by Tenant and on the
value of leasehold improvements to the extent that the same exceeds Building
allowances.





8







--------------------------------------------------------------------------------




VII. UTILITIES AND SERVICE




7.1

Obligation of Tenant. During the term of this Lease, Tenant agrees to cause to
be furnished to the Leased Premises during customary business hours (7:00 a.m.
to 6:00 p.m. Monday through Saturday) the following utilities and services
included in Common Area Expenses and/or Direct Costs (the cost of such services
will be paid by Tenant directly to the applicable provider):




(a)        Electricity, water, gas and sewer service.




(b)        Telephone and Internet connection, but not including telephone
stations and equipment (it being expressly understood and agreed that Tenant
shall be responsible for the ordering and installation of telephone lines and
equipment which pertain to the Leased Premises).




(c)        Heat and air-conditioning to such extent and to such levels as, in
Landlord’s judgment, is reasonably required for the comfortable use and
occupancy of the Leased Premises subject however to any limitations imposed by
any government agency. The parties agree and understand that the above heat and
air-conditioning will be provided Monday through Saturday from 7:00 a.m. to 6:00
p.m.




(d)        Janitorial service, subject to Section 8.2.




(e)        Security (including the lighting of common halls, stairways, entries
and restrooms) to such extent as is usual and customary in similar buildings in
Utah County, Utah.




(f)        Snow removal service.




(g)        Landscaping and grounds keeping service.




7.2

Additional Tenant Obligations. Tenant shall arrange for and shall pay the entire
cost and expense of all telephone stations, equipment and use charges, electric
light bulbs (but not fluorescent bulbs used in fixtures originally installed in
the Leased Premises) and all other materials and services not expressly required
to be provided and paid for pursuant to the provisions of Section 7.1 above.




7.3

Additional Limitations.




(a)

Tenant will not, without the written consent of Landlord, which shall not be
unreasonably withheld, use any apparatus or device on the Leased Premises
(including but without limitation thereto, electronic data processing machines
or machines using current in excess of 110 volts) which will in any way or to
any extent increase the amount of electricity or water usually furnished or
supplied for use on the Leased Premises for the use designated in Section 6.1
above, nor connect with either electrical current (except through existing
electrical





9







--------------------------------------------------------------------------------

outlets in the Leased Premises), water pipes, or any apparatus or device, for
the purposes of using electric current or water.




(b)       If Tenant shall require water or electric current in excess of that
usually furnished or supplied for use of the Leased Premises, or for purposes
other than those designated in Section 6.l above, Tenant shall first procure the
consent of Landlord for the use thereof, which consent Landlord may refuse.
Landlord may cause a water meter or electric current meter to be installed in
the Leased Premises, so as to measure the amount of water and/or electric
current consumed for any such use. Tenant shall pay for the cost of such meters
and of installation maintenance and repair thereof. Tenant agrees to pay
Landlord promptly upon demand for all such water and electric current consumed
as shown by said meters at the rates charged for such service either by the city
or county in which the Building is located or by the local public utility, as
the case may be, together with any additional expense incurred in keeping
account of the water and electric current so consumed.




(c)       If and where heat generating machines devices are used in the Leased
Premises which affect the temperature otherwise maintained by the air
conditioning system, Landlord reserves the right to install additional or
supplementary air conditioning units for the Leased Premises, and the entire
cost of installing, operating, maintaining and repairing the same shall be paid
by Tenant to Landlord promptly after demand by Landlord.


7.4

Limitation on Landlord’s Liability. Landlord shall not be liable for any failure
to provide or furnish any of the foregoing utilities or services if such failure
was reasonably beyond the control of Landlord, and Tenant shall not be entitled
to terminate this Lease or to effectuate any abatement or reduction of rent by
reason of any such failure. In no event shall Landlord be liable for loss or
injury to persons or property, however, arising or occurring in connection with
or attributable to any failure to furnish such utilities or services even if
within the control of Landlord.




VIII. MAINTENANCE AND REPAIRS; ALTERATIONS; ACCESS




8.1

Maintenance and Repairs by Landlord. Landlord shall maintain in good order,
condition, and repair the Building, the Common Areas (other than those Common
Areas to be maintained by Tenant pursuant to Section 8.2), and the Improvements
except the Leased Premises and those other portions of the Building leased,
rented, or otherwise occupied by persons not affiliated with Landlord. Except as
set forth otherwise herein, Landlord shall supply normal janitorial and cleaning
services reasonably required to keep the Leased Premises, the Building, and the
Improvements in a clean, sanitary and orderly condition, the cost and expense of
which shall be included in Direct and/or Common Area Expenses. Landlord shall
have no duty to repair or replace any damage to the Building, the Common Areas,
the Improvements, or the Leased Premises occasioned by the willful or negligent
acts of Tenant or the Tenant Related Parties (as defined in Section 10.1 below).




8.2

Maintenance and Repairs by Tenant. Tenant, at Tenant’s sole cost and expense and
without prior demand being made, shall maintain the Leased Premises in good
order, condition and repair and shall maintain all equipment and fixtures
installed by Tenant. If





10







--------------------------------------------------------------------------------

repainting or recarpeting is required and authorized by Tenant, the cost for
such are the sole obligation of Tenant and shall be paid for by Tenant
immediately following the performance of said work and a presentation of an
invoice for payment. Tenant shall in a good and workmanlike manner repair or
replace any damage to the Building, the Common Areas, the Improvements, or the
Leased Premises occasioned by the willful or negligent acts of Tenant or the
Tenant Related Parties. Notwithstanding Section 8.1, Tenant shall, at Tenant’s
sole cost, cause the restrooms to be properly cleaned, repaired, and maintained
consistent with the quality of the Building as a first-class facility, including
all related janitorial services, at all times during the Term.




8.3

Alterations. Tenant shall not without first obtaining Landlord’s written
approval: (a) make or cause to be made any alterations, additions, or
improvements; (b) install or cause to be installed any fixtures, signs, floor
coverings, interior or exterior lighting, plumbing fixtures, shades or awnings;
or (c) make any other changes to the Leased Premises without first obtaining
Landlord’s written approval. The foregoing notwithstanding, if the proposed
alteration, addition or improvement is, in Landlord’s judgment, likely to affect
the structure of the Building or the electrical, plumbing or HVAC systems or
otherwise adversely impacts the value of the Building, such consent may be
withheld at the sole and absolute discretion of the Landlord; except for the
foregoing, Landlord’s approval shall not be unreasonably withheld. Tenant shall
present to Landlord plans and specifications for such work at the time approval
is sought. In the event Landlord consents to the making of any alterations,
additions, or improvements to the Leased Premises by Tenant, the same shall be
made by Tenant at Tenant’s sole cost and expense.  All such work shall be done
only by contractors or mechanics approved by Landlord, which approval shall not
be unreasonably withheld. All such work with respect to any alterations,
additions, and changes shall be done in a good and workmanlike manner and
diligently prosecuted to completion such that, except as absolutely necessary
during the course of such work, the Leased Premises shall at all times be a
complete operating unit. Any such alterations, additions, or changes shall be
performed and done strictly in accordance with all laws and ordinances relating
thereto. In performing the work or any such alterations, additions, or changes,
Tenant shall have the same performed in such a manner as not to obstruct access
to any portion of the Building. Any alterations, additions, or improvements to
or of the Leased Premises, including, but not limited to, wall covering,
paneling, built-in cabinet work, but excepting movable furniture and equipment,
shall at once become a part of the realty and shall be surrendered with the
Leased Premises unless Landlord otherwise elects at the end of the term hereof.




8.4

Landlord’s Access to Leased Premises. Landlord shall have the right to place,
maintain, and repair all utility equipment of any kind in, upon, and under the
Leased Premises as may be necessary for the servicing of the Leased Premises and
other portions of the Building. Upon providing adequate notice to Tenant,
Landlord shall also have the right to enter the Leased Premises at all times to
inspect or to exhibit the same to prospective purchasers, mortgagees, tenants,
and lessees, and to make such repairs, additions, alterations, or improvements
as Landlord may deem desirable. Landlord shall be allowed to take all material
upon said Leased Premises that may be required therefor without the same
constituting an actual or constructive eviction of Tenant in whole or in part,
the rents reserved herein shall in no wise abate while said work is in progress
by reason of loss or interruption of Tenant’s business or otherwise, and Tenant
shall have no claim for damages. During the three (3) months prior to expiration
of this





11







--------------------------------------------------------------------------------

Lease or of any renewal term, Landlord may place upon the Leased Premises “For
Lease” or “For Sale” signs which Tenant shall permit to remain thereon.




IX. ASSIGNMENT




9.1

Definitions. As used in this Lease:




(a)       “Pledge” means to pledge, encumber, mortgage, assign (whether as
collateral or absolutely) or otherwise grant a lien or security interest in this
Lease or any portion of the Leased Premises as security for, or to otherwise
assure, performance of any obligation of Tenant or any other person.

(b)       “Sublease” means to lease or enter into any other form of agreement
with any other person, whether written or oral, which allows that person or any
other person to occupy or possess any part of the Leased Premises for any period
of time or for any purpose.




(c)       “Transfer” means to sell, assign, transfer, exchange or otherwise
dispose of or alienate any interest of Tenant in this Lease, whether voluntary
or involuntary or by operation of law including, without limitation: (i) any
such Transfer by death, incompetency, foreclosure sale, deed in lieu of
foreclosure, levy or attachment; (ii) if Tenant is not a human being, any direct
or indirect Transfer of fifty percent (50%) or more of any one of the voting,
capital or profits interests in Tenant; and (iii) if Tenant is not a human
being, any Transfer of this Lease from Tenant by merger, consolidation, transfer
of assets, or liquidation or any similar transaction under any law pertaining to
corporations, partnerships, limited liability companies or other forms of
organizations.




9.2

Transfers, Subleases and Pledges Prohibited. Except with the prior written
consent of Landlord in each instance, Tenant shall not Transfer or Pledge this
Lease, or 13 Sublease or Pledge all or any part of the Leased Premises. Consent
of the Landlord to any of the actions described in the previous sentence shall
be deemed granted and delivered only if obtained strictly in accordance with and
pursuant to the procedure set forth in Section 9.3 of this Lease and is
memorialized in a writing signed by Landlord that refers on its face to Section
9.3 of this Lease. Any other purported Transfer, Sublease or Pledge shall be
null and void, and shall constitute a default under this Lease which, at the
option and election of Landlord exercisable in writing at its sole discretion,
shall result in the immediate termination of this Lease; provided, it Landlord
does not terminate this Lease, it may exercise any other remedies available to
it under this Lease or at law or equity. Consent by Landlord to any Transfer,
Sublease or Pledge shall not operate as a waiver of the necessity for consent to
any subsequent Transfer, Sublease or Pledge, and the terms of Landlord’s written
consent shall be binding upon any person holding by, under, or through Tenant.
Landlord’s consent to a Transfer, Sublease or Pledge shall not relieve Tenant
from any of its obligations under this Lease, all of which shall continue in
full force and effect notwithstanding any assumption or agreement of the person
to whom the Transfer, Sublease or Pledge pertains.

















12







--------------------------------------------------------------------------------



9.3

 Consent of Landlord Required:




(a)       If Tenant proposes to make any Transfer, Sublease or Pledge it shall
immediately notify Landlord in writing of the details of the proposed Transfer,
Sublease or Pledge, and shall also immediately furnish to Landlord sufficient
written information and documentation required by Landlord to allow Landlord to
assess the business to be conducted in the Leased Premises by the person to whom
the Transfer, Sublease or Pledge is proposed to be made, the financial condition
of such person and the nature of the transaction in which the Transfer, Sublease
or Pledge is to occur. If Landlord determines that the information furnished do
not provide sufficient information, Landlord may demand that Tenant provide such
additional information as Landlord may require in order to evaluate the proposed
Transfer, Assignment or Pledge.




(b)       Landlord shall have the absolute right to reject any proposed
Transfer, Sublease or Pledge under any of the following circumstances:




(i)

If, as a result of the Transfer, Sublease or Pledge, Landlord or the Leased
Premises would be subject to compliance with any law, ordinance, regulation or
similar governmental requirement to which Landlord or the Leased Premises were
not previously subject, or as to which Landlord or the Leased Premises has a
variance, exemption or similar right not to comply including, without
limitation, that certain act commonly known as the “Americans with Disabilities
Act of l990”, and any related rules or regulations, or similar state or local
laws relating to persons with disabilities.




(ii)

A Transfer, Sublease or Pledge to any other person which is the landlord or
sublandlord under any leases or subleases for space within a ten (10) mile
radius of the Leased Premises.




(iii)

A Transfer, Sublease or Pledge to any other person which is at that time has an
enforceable lease for any other space in the Building or any other spaced leased
by Landlord or its affiliates, or any prospective tenant with whom the Landlord
or any of its affiliates has, in the prior twelve (12) months negotiated with to
lease space within a ten (10) mile radius of the Leased Premises.




(iv)      A sublease of less than all of the Leased Premises where the
configuration or location of the subleased premises might reasonably be
determined by Landlord to have any adverse effect on the ability of Landlord to
lease remainder of the Leased Premises if the Landlord were to terminate this
Lease but agree to agree to be bound by the Sublease.




(v)       The person to whom the Transfer, Sublease or Pledge is to be made will
not agree in writing to be bound by the terms and conditions of this Lease;
provided that the Lease shall not be enforceable against person to whom the
Lease or Leased Premises is to be Pledged until after the foreclosure or other
realization upon its lien or security interest.




(c)       Except as set forth in Section 9.3(b), Landlord’s consent shall not be
unreasonably withheld, provided that: (i) Tenant promptly provides to Landlord
all information requested by Landlord pursuant to Section 9.3(a) and Landlord
determines that such information is sufficient





13







--------------------------------------------------------------------------------

to allow Landlord to accurately evaluate the financial condition of the person
to whom the Transfer, Sublease or Pledge is to be made; and (ii) Tenant and the
person to whom the Transfer, Sublease or Pledge is to be made agree in writing
to all of the rights of Landlord set forth in Section 9.4.




9.4

Landlord’s Right in Event of Assignment or Sublease.




(a)

If Landlord consents in writing to any Transfer or any Sublease, Landlord may
collect rent and other charges and amounts due under this Lease from the person
to whom the Transfer was made or under the sublease from any person who entered
into the Sublease, and Landlord shall apply all such amounts collected to the
rent and other charges to be paid by Tenant under this Lease. If Landlord
consents in writing to any Pledge of this Lease or any portion of the Leased
Premises, and the person to whom the Pledge was made forecloses or otherwise
realizes upon any interest in this Lease or in any portion of the Leased
Premises, Landlord may collect rent and other charges and amounts due under this
Lease from such person, and Landlord shall apply the amount collected to the
rent and other charges and amounts to be paid by Tenant under this Lease. Such
collection, however, shall not constitute consent or waiver of the necessity of
written consent to such Transfer, Sublease or Pledge, nor shall such collection
constitute the recognition of such person or any other person as the “Tenant”
under this Lease or constitute or result in a release of Tenant from the further
performance of all of the covenants and obligations pursuant to this Lease,
including the obligation to pay rent and other charges and other amounts due
under this Lease.




(b)       In the event that any rent or additional consideration payable after a
Transfer exceed the rents and additional consideration payable under this Lease,
Landlord and Tenant shall share equally in the amount of any excess payments or
consideration. In the event that the rent and additional consideration payable
under a Sublease exceed the rents and other consideration payable under this
Lease (prorated to the space being subleased pursuant to the Sublease), Landlord
and Tenant shall share equally in the amount of any excess payments or
consideration.




(c)       In the event that Tenant shall request that Landlord consent to a
Transfer, Sublease or Pledge, Tenant and/or the person to whom the Transfer,
Sublease or Pledge was made shall pay to Landlord reasonable legal fees and
costs, not to exceed $5,000.00, incurred in connection with processing of
documents necessary to effect the Transfer, Sublease or Pledge. In addition to
the foregoing, Landlord’s broker or agent shall be entitled to one-third (1/3)
of any real estate commission or fee paid to any broker or agent in connection
with the Transfer, Sublease or Pledge by Tenant and/or the person to whom any
Transfer, Sublease or Pledge is being made.




X. INDEMNITY AND HAZARDOUS MATERIALS




10.1

Tenant’s Indemnity. Subject to the provisions of Section 11.4 below and to the
fullest extent permitted by law, Tenant shall protect, defend, indemnify and
hold harmless Landlord and its affiliates against and from any and all claims,
demands, actions, losses, damages, orders, judgments, and any and all costs and
expenses (including, without limitation,





14







--------------------------------------------------------------------------------

attorneys’ fees and costs of litigation), resulting from or incurred by Landlord
or any affiliate of Landlord on account of any of the following: (ai) the use of
the Leased Premises by Tenant or by its agents, contractors, employees,
servants, invitees, licensees or concessionaires (the “Tenant Related Parties”),
the conduct of its business or profession, or any other activity permitted or
suffered by Tenant or the Tenant Related Parties within the Leased Premises; or
(b) any breach by Tenant of this Lease. Tenant shall defend all suits brought
upon such claims and pay all costs and expenses incidental thereto.
Notwithstanding the foregoing, Landlord shall have the right, at its option, to
participate in the defense of any such suit without relieving Tenant of any
obligation hereunder.




10.2

Notice. Tenant shall give prompt notice to Landlord in case of fire or accidents
in the Leased Premises or in the Building of which the Leased Premises are a
part or of defects therein or in any fixtures or equipment.




10.3

Environmental Indemnification. In addition to and without limiting the scope of
any other indemnities provided under this Lease, Tenant shall indemnify, defend
(with counsel reasonably acceptable to Landlord) and hold harmless Landlord from
and against any and all demands, losses, costs, expenses, damages, bodily
injury, wrongful death, property damage, claims, cross-claims, charges, action,
lawsuits, liabilities, obligations, penalties, investigation costs, removal
costs, response costs, remediation costs, natural resources damages,
governmental administrative actions, and reasonable attorneys’ and consultants’
fees and expenses arising out of, directly or indirectly, in whole or in part,
or relating to (i) the release of Hazardous Materials (as defined in Section
10.5 below) by Tenant or the Tenant Related Parties, (ii) the violation of any
Hazardous Materials laws by Tenant or the Tenant Related Parties, or (iii) the
use, storage, generation or disposal of Hazardous Materials in, on, about, or
from the Property by Tenant or the Tenant Related Parties (the items listed in
clauses (i) through and including (iii) being referred to herein individually as
a “Tenant Release” and collectively as the “Tenant Releases”).




10.4

Definition of Hazardous Materials. The term “Hazardous Materials” shall mean any
substance:

(a)        which is flammable, explosive, radioactive, toxic, corrosive,
infectious, carcinogenic, mutagenic, or otherwise hazardous and which is or
becomes regulated by any governmental authority, agency, department, commission,
board or instrumentality of the United States, the state in which the Property
is located or any political subdivision thereof;




(b)        which contains asbestos, organic compounds known as polychlorinated
biphenyls; chemicals known to cause cancer or reproductive toxicity or
petroleum, including crude oil or any fraction thereof; or which is or becomes
defined as a pollutant, contaminant, hazardous waste, hazardous substance,
hazardous material or toxic substance under the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. §§6901-6992k; the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§ 9601-9657; the
Hazardous Materials Transportation Authorization Act of 1994, 49 U.S.C. §§
5101-5127; the Clean Water Act, 33 U.S.C. §§ 1251-1387; the Clear Air Act, 42
U.S.C. §§ 7401-7671q; the Toxic Substances Control Act, 15 U.S.C. §§ 2601-2692;
the Safe Drinking Water Act, 42 U.S.C. §§ 300f to 300j-26; the Emergency
Planning and Community Right-To-Know Act of 1986, 42 U.S.C. §§11001-11050; and
title 19, chapter 6 of the Utah Code, as any of the same have been or





15







--------------------------------------------------------------------------------

from time to time may be amended; and any similar federal, state and local laws,
statutes, ordinances, codes, rules, regulations, orders or decrees relating to
environmental conditions, industrial hygiene or Hazardous Materials on the
Property, including all interpretations, policies, guidelines and/or directives
of the various governmental authorities responsible for administering any of the
foregoing, now in effect or hereafter adopted, published and/or promulgated;




(c)       the presence of which on the Property requires investigation or
remediation under any federal, state, or local statute, regulation, ordinance,
order, action, policy, or common law; or




(d)       the presence of which on the Property causes or threatens to cause a
nuisance on the Property or to adjacent properties or poses or threatens to pose
a hazard to the health and safety of persons on or about the Property.




10.5

Use of Hazardous Materials. Tenant shall not, and shall not permit any Tenant
Related Parties to use, store, generate, release, or dispose of Hazardous
Materials in, on, about, or from the Property. Landlord shall not, and shall not
permit any Landlord Related Parties to use, store, generate, release, or dispose
of Hazardous Materials in, on, about, or from the Property.




10.6

Release of Hazardous Materials. If Tenant discovers that any spill, leak, or
release of any quantity of any Hazardous Materials has occurred on, in or under
the Property, Tenant shall promptly notify all appropriate governmental agencies
and Landlord. In the event such release is a Tenant Release, Tenant shall (or
shall cause others to) promptly and fully investigate, cleanup, remediate and
remove all such Hazardous Materials as may remain and so much of any portion of
the environment as shall have become contaminated, all in accordance with
applicable government requirements, and shall replace any removed portion of the
environment (such as soil) with uncontaminated material of the same character as
existed prior to contamination. In the event such release is a Landlord Release,
Landlord shall (or shall cause others to) promptly and fully investigate,
cleanup, remediate and remove all such Hazardous Materials as may remain and so
much of any portion of the environment as shall have become contaminated, all in
accordance with applicable government requirements, and shall replace any
removed portion of the environment (such as soil) with uncontaminated material
of the same character as existed prior to contamination. Within twenty (20) days
after any such spill, leak, or release, the party responsible for the
remediation of such release shall give the other party a detailed written
description of the event and of such responsible parties investigation and
remediation efforts to date. Within twenty (20) days after receipt, such
responsible party shall provide the other party with a copy of any report or
analytical results relating to any such spill, leak, or release. In the event of
a release of Hazardous Material in, on, or under the Property by the Tenant
Related Parties, Tenant shall not be entitled to an abatement of Rent during any
period of abatement.




10.7

Release of Landlord. Landlord shall not be responsible or liable at any time for
any loss or damage to Tenant’s personal property or to Tenant’s business,
including any loss or damage to either the person or property of Tenant or
Tenant Related Parties that may be occasioned by or through the acts or
omissions of persons occupying adjacent, connecting, or adjoining space. Tenant
shall store its property in and shall use and enjoy the Leased Premises and all
other portions of the Building and Improvements at its own risk, and hereby
releases





16







--------------------------------------------------------------------------------

Landlord, to the fullest extent permitted by law, from all claims of every kind
resulting in loss of life, personal or bodily injury, or property damage.




XI. INSURANCE




11.1

Insurance on Tenant’s Personal Property and Fixtures. At all times during the
term of this Lease, Tenant shall keep in force at its sole cost and expense with
insurance companies acceptable to Landlord, hazard insurance on an “all-risk
type” or equivalent 18 policy form, and shall include fire, theft, extended
coverages, vandalism, and malicious mischief. Coverage shall be equal to 100% of
the Replacement Cost value of Tenant’s contents, fixtures, furnishings,
equipment, and all improvements or additions made by Tenant to the Leased
Premises. The deductible under such insurance coverage shall not exceed
$5,000.00. Such policy shall name Landlord as Additional Insured and shall
provide that coverage for the Additional Insured is primary and not contributory
with other insurance. The policy shall provide that such policy not be cancelled
or materially changed without first giving Landlord thirty (30) days written
notice.




11.2

Property Coverage. Landlord s hall obtain and maintain in force an “all-risk
type” or equivalent policy form, and shall include fire, theft, extended
coverages, vandalism, and malicious mischief on the Building during the term of
the Lease and any extension thereof. Landlord may obtain, at Landlord’s
discretion, coverage for flood and earthquake If commercially available at
reasonable rates. Such insurance shall also include coverage against loss of
rental income.




11.3

Liability Insurance. During the entire term hereof and at its sole cost and
expense, Tenant shall keep in full force and effect with insurance companies
acceptable to Landlord a policy of Commercial General Liability Insurance with
limits of not less than $1,000,000 each Occurrence and $3,000,000 General
Aggregate. The policy shall apply to the Leased Premises and all operations of
Tenant’s business. Such policy shall name Landlord as Additional Insured and
shall provide that coverage for the Additional Insured is primary and not
contributory with other insurance. The policy shall provide that such policy not
be cancelled or materially changed without first giving Landlord thirty (30)
days written notice. Tenant shall at all times during the term hereof provide
Landlord with evidence of current insurance coverage. All public liability,
property damage, and other liability policies shall be written as primary
policies, not contributing with coverage which Landlord may carry. All such
policies shall contain a provision that Landlord, although named as an insured,
shall nevertheless be entitled to recover under said policies for any loss
occasioned to it, its servants, agents, and employees by reason of the
negligence of Tenant. All such insurance shall specifically insure the
performance by Tenant of the indemnity agreement as to liability for injury to
or death of persons or injury or damage to property contained in Article X.




11.4

Waiver of Subrogation. Landlord and Tenant hereby waive all rights to recover
against each other, against any other tenant or occupant of the Building, and
against each other’s officers, directors, shareholders, partners, joint
venturers, employees, agents, customers, invitees or business visitors or of any
other tenant or occupant of the Building, for any loss or damage





17







--------------------------------------------------------------------------------

arising from any cause covered by any insurance carried by the waiving party, to
the extent that such loss or damage is actually covered.




11.5

 Lender. Any mortgage lender interest in any part of the Building or
Improvements may, at Landlord’s option, be afforded coverage under any policy
required to be secured by Tenant hereunder, by use of a mortgagee’s endorsement
to the policy concerned.




XII. DESTRUCTION




If the Leased Premises shall be partially damaged by any casualty which is
insured against under any insurance policy maintained by Landlord, Landlord
shall, to the extent of and upon receipt of, the insurance proceeds, repair the
portion of the Landlord’s Construction Obligations damaged by such casualty.
Until such repair is complete, the Basic Monthly Rent and Additional Rent shall
be abated proportionately as to that portion of the Leased Premises rendered
untenantable. Notwithstanding the foregoing, Landlord may either elect to repair
the damage or may cancel this Lease by notice of cancellation within ninety (90)
days after such event and thereupon this Lease shall expire, and Tenant shall
vacate and surrender the Leased Premises to Landlord if any of the following
occur: (a) the Leased Premises by reason of such occurrence are rendered wholly
untenantable, (b) the Leased Premises should be damaged as a result of a risk
which is not covered by insurance, (c) the Leased Premises should be damaged in
whole or in part during the last six (6) months of the term or of any renewal
hereof, (d) the Leased Premises or the Building (whether the Leased Premises are
damaged or not) should be damaged to the extent of fifty percent (50%) or more
of the then-monetary value thereof, or (e) the proceeds of such insurance are
not sufficient to repair the Leased Premises to the extent required above
(including any deficiency as a result of a mortgage lender’s election to apply
such proceeds to the payment of the mortgage loan). Tenant’s liability for rent
upon the termination of this Lease shall cease as of the day following
Landlord’s giving notice of cancellation. In the event Landlord elects to repair
any damage, any abatement of rent shall end five (5) days after notice by
Landlord to Tenant that the Leased Premises have been repaired as required
herein. If the damage is caused by the negligence of Tenant or its employees,
agents, invitees, or concessionaires, there shall be no abatement of rent.
Unless this Lease is terminated by Landlord, Tenant shall repair and refixture
the interior of the Leased Premises in a manner and in at least a condition
equal to that existing prior to the destruction or casualty and the proceeds of
all insurance carried by Tenant on its property and fixtures shall be held in
trust by Tenant for the purpose of said repair and replacement.




XIII. CONDEMNATION




13.1

Total Condemnation. If the whole of the Leased Premises shall be acquired or
taken by Condemnation Proceeding, then this Lease shall cease and terminate as
of the date of title vesting in such Condemnation Proceeding.




13.2

Partial Condemnation. If any part of the Leased Premises shall be taken as
aforesaid, and such partial taking shall render the remaining portion unsuitable
for the Tenant’s business, then this Lease shall cease and terminate as
aforesaid. If the Leased Premises remain suitable for the Tenant’s business
following such partial taking, then this Lease shall continue in





18







--------------------------------------------------------------------------------

effect except that the Basic Monthly Rent and Additional Rent shall be reduced
in the same proportion that the portion of the Leased Premises (including
basement, if any) taken bears to the total area initially demised. Landlord
shall, upon receipt of the award, make all necessary repairs or alterations to
the Building in which the Leased Premises are located, provided that Landlord
shall not be required to expend for such work an amount in excess of the amount
received by Landlord as damages for the part of the Leased Premises so taken.
“Amount received by Landlord” shall mean that part of the award from the
Condemnation Proceeding, less any costs or expenses incurred by Landlord in the
collection of the award, which is free and clear to Landlord of any collection
by mortgage lenders for the value of the diminished fee.




13.3

 Landlord’s Option to Terminate. If more than twenty percent (20%) of the
Building shall be taken as aforesaid, Landlord may, by written notice to Tenant,
terminate this Lease. If this Lease is terminated as provided in this Section,
rent shall be paid up to the day that possession is so taken by public authority
and Landlord shall make an equitable refund of any rent paid by Tenant in
advance.




13.4

 Award. Tenant shall not be entitled to and expressly waives all claim to any
condemnation award for any taking, whether whole or partial and whether for
diminution in value of the leasehold or to the fee. Tenant shall have the right
to claim from the condemning party, but not from Landlord, such compensation as
may be recoverable by Tenant in its own right for damages to Tenant’s business
and fixtures to the extent that the same shall not reduce Landlord’s award.




13.5

Definition of Condemnation Proceeding. As used in this Lease the term
“Condemnation Proceeding” means any action or proceeding in which any interest
in the Leased Premises is taken for any public or quasi-public purpose by any
lawful authority through exercise of eminent domain or right of condemnation or
by purchase or otherwise in lieu thereof.




XIV. LANDLORD’S RIGHTS TO CURE




14.1

General Right. In the event of Landlord’s breach, default, or noncompliance
hereunder, Tenant shall, before exercising any right or remedy available to it,
give Landlord written notice of the claimed breach, default, or noncompliance.
If prior to its giving such notice Tenant has been notified in writing (by way
of Notice of Assignment of Rents and Leases, or otherwise) of the address of a
lender which has furnished any of the financing referred to in Article XV
hereof, concurrently with giving the aforesaid notice to Landlord, Tenant shall,
by certified mail, return receipt requested, transmit a copy thereof to such
lender. For the thirty (30) days following the giving of the notice(s) required
by the foregoing portion of this Section (or such longer period of time as may
be reasonably required to cure a matter which, due to its nature, cannot
reasonably be rectified within thirty (30) days), Landlord shall have the right
to cure the breach, default, or noncompliance involved. If Landlord has failed
to cure a default within said period, any such lender shall have an additional
thirty (30) days within which to cure the same or, if such default cannot be
cured within that period, such additional time as may be necessary if within
such thirty (30) day period said lender has commenced and is diligently pursuing
the actions or remedies necessary to cure the breach default, or noncompliance
involved (including, but not limited to, commencement and prosecution of
proceedings to foreclose or





19







--------------------------------------------------------------------------------

otherwise exercise its rights under its mortgage or other security instrument,
if necessary to effect such cure), in which event this Lease shall not be
terminated by Tenant so long as such actions or remedies are being diligently
pursued by said lender.




14.2

Mechanic’s Liens. Should any mechanic’s or other lien be filed against the
Leased Premises or any part thereof by reason of Tenant’s acts or omissions or
because of a claim against Tenant, Tenant shall cause the same to be canceled
and discharged of record by bond or otherwise within ten (10) days after notice
by Landlord. If Tenant fails to comply with its obligations in the immediately
preceding sentence within such ten (10) day period, Landlord may perform such
obligations at Tenant’s expenses, in which case all of Landlord’s costs and
expenses in discharging shall be immediately due and payable by Tenant and shall
bear interest at the rate set forth in Section 16.3 hereof. Tenant shall cause
any person or entity directly or indirectly supplying work or materials to
Tenant to acknowledge and agree, and Landlord hereby notifies any such
contractor, that: (a) no agency relationship, whether express or implied, exists
between Landlord and any contractor retained by the Tenant; (b) all construction
contracted for by Tenant is being done for the exclusive benefit of the Tenant;
and (c) Landlord neither has required nor obligated Tenant to make the
improvements done by the contractor.




XV. FINANCING; SUBORDINATION




15.1

Subordination. This Lease is and shall continue to be subordinate to any
mortgage, deed of trust, or other security interest now existing or hereafter
placed on the Landlord’s interest in the Property by a mortgage lender (as
amended, restated, supplemented, or otherwise modified from time to time,
including any refinancing thereof, a “Mortgage”); provided, however, such
subordination is subject to the condition that so long as Tenant continues to
perform all of its obligations under this Lease its tenancy shall remain in full
force and effect notwithstanding Landlord’s default in connection with the
Mortgage concerned or any resulting foreclosure or sale or transfer in lieu of
such proceedings. If requested by a holder of the Mortgage, Tenant agrees at any
time and from time to time to execute and deliver an instrument confirming the
foregoing subordination. If elected by the holder of a Mortgage, this Lease
shall be superior to such Mortgage, in which case Tenant shall execute and
deliver an instrument confirming the same. Tenant shall not subordinate its
interests hereunder or in the Leased Premises to any lien or encumbrance other
than the Mortgages described in and specified pursuant to this Section 15.1
without the prior written consent of Landlord and of the lender interested under
each Mortgage then affecting the Leased Premises. Any such unauthorized
subordination by Tenant shall be void and of no force or effect whatsoever.




15.2

Amendment. Tenant recognizes that Landlord’s ability from time to time to obtain
construction, acquisition, standing, and/or permanent mortgage loan financing
for the Building and/or the Leased Premises may in part be dependent upon the
acceptability of the terms of this Lease to the lender concerned. Accordingly,
Tenant agrees that from time to time it shall, if so requested by Landlord and
if doing so will not substantially and adversely 22 affect Tenant’s economic
interests hereunder, join with Landlord in amending this Lease so as to meet the
needs or requirements of any lender which is considering making or which has
made a loan secured by a Mortgage affecting the Leased Premises.








20







--------------------------------------------------------------------------------



15.3

Attornment. Any sale, assignment, or transfer of Landlord’s interest under this
Lease or in the Leased Premises including any such disposition resulting from
Landlord’s default under a Mortgage, shall be subject to this Lease. Tenant
shall attorn to Landlord’s successor and assigns and shall recognize such
successor or assigns as Landlord under this Lease, regardless of any rule of law
to the contrary or absence of privity of contract.




15.4

 Financial Information. As a condition to Landlord’s acceptance of this Lease,
Tenant shall provide financial information sufficient for Landlord to verify the
financial condition of Tenant. Tenant hereby represents and warrants that none
of such information contains or will contain any untrue statement of material
fact, nor will such information omit any material fact necessary to make the
statements contained therein misleading or unreliable.




XVI. EVENTS OF DEFAULT; REMEDIES OF LANDLORD




16.1

Default by Tenant. Upon the occurrence of any of the following events, Landlord
shall have the remedies set forth in Section 16.2:




(a)

Tenant fails to pay any installment of Basic Monthly Rent or Additional Rent or
any other sum due hereunder on or before the date such Rent is due.




(b)

Tenant fails to perform any other term, condition, or covenant to be performed
by it pursuant to this Lease within five (5) days after written notice that such
performance is due shall have been given to Tenant by Landlord or; provided, if
cure of any nonmonetary default would reasonably require more than five (5) days
to complete, if Tenant fails to commence performance within the five (5) day
period or, after timely commencing, fails diligently to pursue such cure to
completion but in no event to exceed sixty (60) days.




(c)

Tenant or any guarantor of this Lease shall become bankrupt or insolvent or file
any debtor proceedings or have taken against such party in any court pursuant to
state or federal statute, a petition in bankruptcy or insolvency,
reorganization, or appointment of a receiver or trustee; or Tenant petitions for
or enters into a voluntary arrangement under applicable bankruptcy law; or
suffers this Lease to be taken under a writ of execution.




16.2

Remedies. In the event of any default by Tenant hereunder, Landlord may at any
time, without waiving or limiting any other right or remedy available to it,
terminate Tenant’s rights under this Lease by written notice, reenter and take
possession of the Leased Premises by any lawful means (with or without
terminating this Lease), or pursue any other 23 remedy allowed by law. Tenant
agrees to pay to Landlord the cost of recovering possession of the Leased
Premises, all costs of reletting, and all other costs and damages arising out of
Tenant’s default, including attorneys’ fees. Notwithstanding any reentry, the
liability of Tenant for the rent reserved herein shall not be extinguished for
the balance of the Term, and Tenant agrees to compensate Landlord upon demand
for any deficiency arising from reletting the Leased Premises at a lesser rent
than applies under this Lease.




16.3

Past Due Sums. If Tenant fails to pay, when the same is due and payable, any
Basic Monthly Rent, Additional Rent, or other sum required to be paid by it
hereunder, such





21







--------------------------------------------------------------------------------

unpaid amounts shall bear interest from the due date thereof to the date of
payment at a fluctuating rate equal to two percent (2%) per annum above the
Prime Rate. For purposes of this Lease, “Prime Rate” means the prime rate or
base rate reported in the Money Rates column or section of The Wall Street
Journal as being the prime rate or base rate on corporate loans at large U.S.
money center commercial banks (whether or not such rate has actually been
charged by any such bank). If The Wall Street Journal ceases publication of the
prime rate or the base rate, “Prime Rate” shall mean the rate of interest from
time to time announced by the national bank in the United States doing business
in Utah having the largest asset value as its prime rate or base rate. In
addition thereto, Tenant shall pay a sum of five percent (5%) of such unpaid
amounts of Basic Monthly Rent, Additional Rent, or other sum to be paid by it
hereunder as a service fee. Notwithstanding the foregoing, however, Landlord’s
right concerning such interest and service fee shall be limited by the maximum
amount which may properly be charged by Landlord for such purposes under
applicable law.




XVII. PROVISIONS APPLICABLE AT TERMINATION OF LEASE




17.1

Surrender of Leased Premises. At the expiration of this Lease, except for
changes made by Tenant that were approved by Landlord, Tenant shall surrender
the Leased Premises in the same condition, less reasonable wear and tear, as
they were in upon delivery of possession thereto under this Lease and shall
deliver all keys to Landlord. Before surrendering the Leased Premises, Tenant
shall remove all of its personal property and trade fixtures and such property
or the removal thereof shall in no way damage the Leased Premises, and Tenant
shall be responsible for all costs, expenses and damages incurred in the removal
thereof. If Tenant fails to remove its personal property and fixtures upon the
expiration of this Lease, the same shall be deemed abandoned and shall become
the property of Landlord.




17.2

Holding Over. Any holding over after the expiration of the term hereof or of any
renewal term with the prior written consent of Landlord shall be construed to be
a tenancy from month to month except that Basic Monthly Rent shall be increased
to an amount equal to 150% of the then Basic Monthly Rent plus, and in addition
to the Basic Monthly Rent, all other sums of money as shall become due and
payable by Tenant to Landlord under this Lease and on the terms herein specified
so far as possible. Such monthto-month tenancy shall be subject to every other
term, covenant, and agreement contained in this Lease. Nothing contained in this
Section 17.2 shall be construed as consent by Landlord to any holding over by
Tenant, and Landlord expressly reserves the right to require Tenant to surrender
possession of the Leased Premises to Landlord as provided in this Lease upon the
expiration or other termination of this Lease. The provisions of this Section
17.2 shall not be deemed to limit or constitute a waiver of any other rights or
remedies of Landlord provided herein or at law. If Tenant fails to surrender the
Leased Premises upon the termination or expiration of this Lease, in addition to
any other liabilities to Landlord accruing therefrom, Tenant shall protect,
defend, indemnify and hold Landlord harmless from all loss, costs (including
reasonable attorneys’ fees) and liability resulting from such failure,
including, without limiting the generality of the foregoing, any claims made by
any succeeding tenant founded upon such failure to surrender, and any lost
profits to Landlord resulting therefrom.




XVIII. ATTORNEYS’ FEES





22







--------------------------------------------------------------------------------




In the event that at any time during the term of this Lease either Landlord or
Tenant institutes any action or proceeding against the other relating to the
provisions of this Lease or any default hereunder, then the unsuccessful party
in such action or proceeding agrees to reimburse the successful party for the
reasonable expenses of such action including reasonable attorneys’ fees,
incurred therein by the successful party.




XIX. ESTOPPEL CERTIFICATE




19.1

Estoppel Certificate. From time to time at the request of Landlord or Landlord’s
lender, Tenant will within seven (7) calendar days, and without compensation or
consideration execute, have acknowledged and deliver a certificate substantially
on a commercially reasonable form, setting forth the following: (a) a
ratification of this Lease; (b) the Commencement Date, expiration date and other
Lease information; (c) that this Lease is in full force and effect and has not
been assigned, modified, supplemented or amended (except by such writing as
shall be stated); (d) that all conditions under this Lease to be performed by
Landlord have been satisfied or, in the alternative, those claimed by Tenant to
be unsatisfied; (e) that no defenses or offsets exist against the enforcement of
this Lease by Landlord or, in the alternative, those claimed by Tenant to exist;
(f) whether within the knowledge of Tenant there are any existing breaches or
defaults by Landlord hereunder and, if so, stating the defaults with reasonable
particularity; (g) the amount of advance Rent, if any (or none if such is the
case), paid by Tenant; (h) the date to which Rent has been paid; (i) the amount
of the security deposit; and (j) such other information as Landlord or
Landlord’s lender may reasonably request. Landlord’s lenders and/or purchasers
shall be entitled to rely upon such declaration.




19.2

Effect of Failure to Provide Estoppel Certificate. Tenant’s failure to furnish
any estoppel certificate as required pursuant to Section 19.1 within the time
required after written request therefor shall be deemed a default hereunder and
moreover, it shall be conclusively presumed that: (a) this Lease is in full
force and effect without modification in accordance with the terms set forth in
the request; (b) that there are no breaches or defaults 25 on the part of
Landlord; and (c) no more than one (1) month’s rent has been paid in advance.




XX. COMMON AREAS




20.1

Definition of Common Areas. “Common Areas” means all areas, space, equipment,
and special services provided for the joint or common use and benefit of the
tenants or occupants of the Building, the Improvements, and Property or portions
thereof, and their employees, agents, servants, patients, customers, and other
invitees (collectively referred to herein as “Occupants”) including, without
limitation, parking, access roads, driveways, retaining walls, landscaped areas,
serviceways, loading docks, pedestrian walks; courts, stairs, ramps, and
sidewalks; common corridors, rooms and restrooms; air-conditioning, fan,
janitorial, electrical, and telephone rooms or closets; and all other areas
within the Building which are not specified for exclusive use or occupancy by
Landlord or any tenant (whether or not they are leased or occupied). For
purposes of this Lease, the Tenant is occupying the entire building. As such,
all Common Area is available to Tenant for their exclusive control.








23







--------------------------------------------------------------------------------



20.2

License to Use Common Areas. This section is intentionally left blank.




20.3

Parking. Automobiles of Tenant and all Occupants (as defined above) associated
with Tenant shall be parked only within parking areas not otherwise reserved by
Landlord. Landlord or its agents shall, without any liability to Tenant or its
Occupants, have the right to cause to be removed any automobile that may be
wrongfully parked in a prohibited or reserved parking area, and Tenant agrees to
indemnify, defend, and hold Landlord harmless from and against any and all
claims, losses, demands, damages and liabilities asserted or arising with
respect to or in connection with any such removal of an automobile. Tenant shall
from time to time, upon request of Landlord, supply Landlord with a list of
license plate numbers of all automobiles owned by Tenant or its day-to-day
Occupants.




XXI. SIGNS, AWNINGS, AND CANOPIES




Tenant shall have the right to place a sign upon the exterior wall of the
Building, provide that all aspects of such sign are first approved by Landlord
in writing. Except as set forth in the immediately preceding sentence (but
without limiting the condition of Landlord’s approval thereunder), Tenant shall
not place or suffer to be placed or maintained on any exterior door, wall, or
window of the Leased Premises, or elsewhere in the Building, any sign, awning,
marquee, decoration, lettering, attachment, or canopy, or advertising matter or
other thing of any kind and will not place or maintain any decoration,
lettering, or advertising matter on the glass of any window or door of the
Leased Premises without first obtaining Landlord’s written approval. Tenant
further agrees to maintain such sign, awning, canopy, decoration, lettering,
advertising matter, or other things, as may be approved, in good condition and
repair at all times. Landlord may, at Tenant’s cost, and without liability to
Tenant, enter the Leased Premises and remove any item erected in violation of
this Section. Landlord may establish rules and regulations governing the size,
type, and design of all signs, decorations, etc., and Tenant agrees to abide
thereby.




XXII. MISCELLANEOUS PROVISIONS




22.1

No Partnership. Nothing contained herein shall be deemed or construed by the
parties hereto, or by any third party, as creating the relationship of principal
and agent, or of partnership, or of joint venture between the parties hereto, it
being understood and agreed that neither the method of computation of rent nor
any other provision contained herein, nor any acts of the parties hereto, shall
be deemed to create any relationship between the parties hereto other than the
relationship of landlord and tenant.




22.2

Force Majeure. Landlord shall be excused for the period of any delay in the
performance of any obligations hereunder when prevented from so doing by cause
or causes beyond Landlord’s control, including, without limitation, labor
disputes, civil commotion, war, governmental regulations or controls, fire or
other casualty, inability to obtain any material or service, or acts of God, or
the acts or omissions of Tenant or the Tenant Related Parties.




22.3

No Waiver. Failure of Landlord to insist upon the strict performance of any
provision or to exercise any option hereunder shall not be deemed a waiver of
such breach. No





24







--------------------------------------------------------------------------------

provision of this Lease shall be deemed to have been waived unless such waiver
be in writing signed by Landlord.




22.4

 Notice. Any notice, demand, request, or other instrument which may be or is
required to be given under this Lease shall be delivered in person or sent by
United States certified or registered mail, postage prepaid and shall be
addressed (a) if to Landlord, at the place specified for payment of rent, which
is set forth below, and (b) if to Tenant, either at the Leased Premises or at
any other current address for Tenant which is known to Landlord, including the
address set forth below. Either party may designate such other address as shall
be given by written notice.




Landlord:

Big Stick Enterprises LLC

Attention: Jacob Bryant

45 East 200 North,

Alpine, Utah 84004




Tenant:

Forever Green International, LLC

Attn:

Ron Williams

___________________________




___________________________




22.5

Captions; Attachments; Defined Terms:




(a) The captions to the Section of this Lease are for convenience of reference
only and shall not be deemed relevant in resolving questions of construction or
interpretation under this Lease.




(b) Exhibits referred to in this Lease, and any addendums and schedules attached
to this Lease shall be deemed to be incorporated in this Lease as though part
thereof.




22.6

Recording. This Lease shall not be recorded. Upon the request of either party, a
memorandum of this Lease, in a form reasonably acceptable to both parties, may
be recorded in the recorder’s office in the county in which the Property is
located.




22.7

Partial Invalidity. If any provision of this Lease or the application thereof to
any person or circumstance shall to any extent be invalid, the remainder of this
Lease or the application of such provision to persons or circumstances other
than those as to which it is held invalid shall not be affected thereby and each
provision of this Lease shall be valid and enforced to the fullest extent
permitted by law.




22.8

Broker’s Commissions. Tenant represents and warrants that there are no claims
for brokerage commissions or finder’s fees in connection with this Lease other
than Sovereign Properties and agrees to indemnify Landlord against and hold it
harmless from all liabilities arising from such claims, including any attorneys’
fees connected therewith.








25







--------------------------------------------------------------------------------



22.9

Tenant Defined; Use of Pronouns. The word “Tenant” shall be deemed and taken to
mean each and every person or party executing this document as a Tenant herein.
If there is more than one person or organization set forth on the signature line
as Tenant, their liability hereunder shall be joint and several. If there is
more than one Tenant, any notice required or permitted by the terms of this
Lease may be given by or to any one thereof, and shall have the same force and
effect as if given by or to all thereof. The use of the neuter singular pronoun
to refer to Landlord or Tenant shall be deemed a proper reference even though
Landlord or Tenant may be an individual, a partnership, a corporation, or a
group of two or more individuals or corporations. The necessary grammatical
changes required to make the provisions of this Lease apply in the plural sense
where there is more than one Landlord or Tenant and to corporations,
associations, partnerships, or individuals, males or females, shall in all
instances be assumed as though in each case fully expressed.




22.10

Provisions Binding, Etc. Except as otherwise expressly set forth herein
including, specifically and without limitation, Section 9, all provisions herein
shall be binding upon and shall inure to the benefit of the parties, their legal
representative, heirs, successors, and assigns. Each provision to be performed
by Tenant shall be construed to be both a covenant and a condition, and if there
shall be more than one Tenant, they shall all be bound, jointly and severally,
by such provisions. In the event of any sale or assignment (except for purposes
of security or collateral) by Landlord of the Building, the Leased Premises, or
this Lease, Landlord shall, from and after the Commencement Date (irrespective
of when such sale or assignment occurs), be entirely relieved of all of its
obligations hereunder. Nothing set forth herein shall require Landlord to obtain
Tenant’s consent to any assignment, transfer or other encumbrance of any of
Landlord’s interest in the Property, the Leased Premises, the Improvements or
the Common Areas.




2.11

 Entire Agreement, Etc. This Lease and the Exhibits, Riders, and/or Addenda, if
any, attached hereto, constitute the entire agreement between the parties. Any
guaranty attached hereto is an integral part of this Lease and constitutes
consideration given to Landlord to enter in this Lease. Any prior conversations
or writings are merged herein and extinguished. No subsequent amendment to this
Lease shall be binding upon Landlord or Tenant unless reduced to writing and
signed. Submission of this Lease for examination does not constitute an option
for the Leased Premises and becomes effective as a lease only upon execution and
delivery thereof by Landlord to Tenant. If any provision contained in the rider
or addenda is inconsistent with a provision in the body of this Lease, the
provision contained in said rider or addenda shall control. It is hereby agreed
that this Lease contains no restrictive covenants or exclusives in favor of
Tenant. The captions and Section numbers appearing herein are inserted only as a
matter of convenience and are not intended to define, limit, construe, or
describe the scope or intent of any Section or paragraph.




22.12

Governing Law. The interpretation of this Lease shall be governed by the laws of
the State of Utah. Tenant hereby expressly and irrevocably agrees that Landlord
may bring any action or claim to enforce the provisions of this Lease in the
State of Utah, County of Utah, and Tenant irrevocably consents to personal
jurisdiction in the State of Utah for the purposes of any such action or claim.
Tenant further irrevocably consents to service of process in accordance with the
provisions of the laws of the State of Utah. Nothing herein shall be deemed to
preclude





26







--------------------------------------------------------------------------------

or prevent Landlord from bringing any action or claim to enforce the provisions
of this Lease in any other appropriate place or forum.




22.13

Recourse by Tenant. Anything in this Lease to the contrary notwithstanding,
Tenant agrees that it shall look solely to the estate and property of Landlord
in the land, Buildings and Improvements thereto, and subject to prior rights of
any mortgagee, for the collection of any judgment (or other judicial process)
requiring the payment of money by Landlord in the event of any default or breach
by Landlord with respect to any of the terms, covenants, and conditions of this
Lease to be observed and/or performed by Landlord, and no other assets of
Landlord or any of its partners, shareholders, successors, or assigns shall be
subject to levy, execution, or other procedures for the satisfaction of Tenant’s
remedies.




22.14

Rules and Regulations. Tenant and the Tenants Related Parties shall faithfully
observe and comply with all of the rules and regulations set forth on the
attached Exhibit C, and Landlord may from time to time reasonably amend, modify
or make additions to or deletions from such rules and regulations. Such
amendments, modifications, additions and deletions shall be effective on notice
to Tenant. On any breach of any of such rules and regulations, Landlord may
exercise any or all of the remedies provided in this Lease on a default by
Tenant under this Lease and may, in addition, exercise any remedies available at
law or in equity including the right to enjoin any breach of such rules and
regulations. Landlord shall not be responsible to Tenant for the failure of any
other tenant or person to observe any such rules and regulations.




22.15

Tenant’s Representations and Warranties. Tenant represent and warrants to
Landlord as follows:




(a) Tenant is duly organized and validly existing under the laws of the state of
its formation and has full power and authority to enter into this Lease, without
the consent, joinder or approval of any other person or entity, including,
without limitation, any mortgagee(s). This Lease has been validly executed and
delivered by Tenant and constitutes the legal, valid and binding obligations of
Tenant, enforceable against Tenant in accordance with its terms.




(b) Tenant is not a party to any agreement or litigation which could adversely
affect the ability of Tenant to perform its obligations under this Lease or
which would constitute a default on the part of Tenant under this Lease, or
otherwise materially adversely affect Landlord’s rights or entitlements under
this Lease.




22.16 No Construction Against Preparer. This Lease has been prepared by Landlord
and its professional advisors and reviewed by Tenant and its professional
advisors. Landlord, Tenant and their separate advisors believe that this Lease
is the product of their joint efforts, that it expresses their agreement, and
that it should not be interpreted in favor of either Landlord or Tenant or
against either Landlord or Tenant merely because of their efforts in its
preparation.




22.17

Number and Gender. The terms “Landlord” and “Tenant,” wherever used herein,
shall be applicable to one or more persons or entities, as the case may be, and
the singular shall include the plural and the neuter shall include the masculine
and feminine and, if there be more





27







--------------------------------------------------------------------------------

than one person or entity with respect to either party, the obligations hereof
of such party shall be joint and several.




22.18

Counterparts. This Lease may be executed and delivered in counterparts for the
convenience of the parties, each of which shall be deemed an original and all of
which, when taken together, shall constitute one and the same agreement.




22.19

Waiver of Trial by Jury. Landlord and Tenant hereby waive trial by jury in any
action, proceeding or counterclaim brought by either against the other, upon any
matters whatsoever arising out of or in any way connected with this Lease,
Tenant’s use or occupancy of the Leased Premises, and/or any claim of injury or
damage.




22.20

 Merger. If both Landlord’s and Tenant’s estates in the Leased Premises have
both become vested in the same owner, this Lease shall nevertheless not be
terminated by application of a doctrine of merger unless agreed in writing by
Landlord, Tenant and any holder of a Mortgage.




[Remainder of page intentionally left blank.]
















































































28







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease on the date
first set forth above.







LANDLORD:

BIG STICK ENTERPRISES LLC




By:

/s/ Nick Greer

Name:  Nick Greer

Title:  Manager







TENANT:

FOREVER GREEN INTERNATIONAL,

LLC




By:  /s/ Ron Williams

Name:   Ron Williams

Title:  CEO


















































































29







--------------------------------------------------------------------------------




EXHIBIT A

Arial Picture of Leased Premises







EXHIBIT B

RENT SCHEDULE







EXHIBIT C

RULES AND REGULATIONS




30





